Exhibit 10.2

REINSURANCE AGREEMENT

THIS REINSURANCE AGREEMENT (this “Reinsurance Agreement”), dated as of May 5,
2009, is made by and among American Security Insurance Company, a stock
insurance company domiciled in the State of Delaware, American Bankers Insurance
Company of Florida, a stock insurance company domiciled in the State of Florida,
and Standard Guaranty Insurance Company, a stock insurance company domiciled in
the State of Delaware (collectively, the “Ceding Insurer”) and Ibis Re Ltd., a
Cayman Islands exempted company licensed as a Class B Insurer in the Cayman
Islands (the “Reinsurer”) (each of the Reinsurer and the Ceding Insurer, a
“Party” and collectively, the “Parties”). One or more New Parties (as defined
herein) may be added to this Reinsurance Agreement as part of the Ceding Insurer
in accordance with Article IX.

WITNESSETH:

The Ceding Insurer hereby cedes to the Reinsurer and the Reinsurer hereby
reinsures the Ceding Insurer to the extent and on the terms and conditions and
subject to the exceptions, exclusions and limitations hereinafter set forth in
this Reinsurance Agreement.

ARTICLE I

DEFINITIONS

Unless defined herein, all capitalized terms in this Reinsurance Agreement shall
have the meaning ascribed to them in (i) the Indenture attached hereto as Annex
IV and (ii) the Series Supplement attached hereto as Annex V, both of which are
incorporated herein.

“Additional Premium” shall have the meaning ascribed to it in
Section 8.1(c)(ii).

“Business Day” shall mean a day other than (i) a Saturday, (ii) a Sunday or
(iii) a day on which banking institutions or trust companies in any of the
Cayman Islands, the City of London, England or the City of New York, New York
are authorized or required by applicable law, regulation or executive order to
remain closed.

“Calculation Agent Failure Event” shall occur if the Calculation Agent fails to
perform its duties and obligations under the Calculation Agent Agreement.

“Calculation Agent Failure Notice” shall have the meaning ascribed to it in
Section 18.3(a).

“Ceding Insurer” shall have the meaning ascribed to it in the preamble.



--------------------------------------------------------------------------------

“Ceding Insurer Default” shall mean a failure on the part of the Ceding Insurer
to pay, when due, any Premium or Ceding Insurer Payment.

“Ceding Insurer Payment” shall have the meaning ascribed to it in Section 6.3.

“Ceding Insurer Replacement Calculation Agent Notice” shall have the meaning
ascribed to it in Section 18.3(b).

“Coverage” shall have the meaning ascribed to it in Section 3.1.

“Coverage Limit” shall mean the Outstanding Principal Amount of the Notes in
support of the Coverage provided under this Reinsurance Agreement.

“Covered Area” shall mean the District of Columbia and the following states:
Alabama, Connecticut, Delaware, Florida, Georgia, Hawaii, Louisiana, Maine,
Maryland, Massachusetts, Mississippi, New Hampshire, New Jersey, New York, North
Carolina, Pennsylvania, Rhode Island, South Carolina, Texas, Vermont, Virginia
and West Virginia.

“Declaratory Judgment Expense” or “Declaratory Judgment Expenses” shall include,
solely for the purposes of calculating the Ceding Insurer’s Ultimate Net Loss,
the Ceding Insurer’s own costs and legal expenses incurred in direct connection
with declaratory judgment actions brought to determine the Ceding Insurer’s
defense and/or indemnification obligations between the Ceding Insurer and its
insured(s) that are assignable to specific claims arising out of policies
reinsured by this Reinsurance Agreement, regardless of whether the declaratory
judgment action is successful or unsuccessful. Any Declaratory Judgment Expense
shall be deemed to have been fully incurred by the Ceding Insurer on the same
date as the original loss (if any) giving rise to the action.

“Early Termination Date” shall mean (i) with respect to an Early Termination
Event I, II, III, IV and V, the first Payment Date that occurs at least
thirty-five (35) calendar days after the date of such Early Termination Event,
provided that, if such Early Termination Event occurs less than 35 calendar days
prior to the Scheduled Termination Date or the relevant Extended Termination
Date, then the Early Termination Date shall be the Scheduled Termination Date or
the Extended Termination Date, as the case may be, or if such day is not a
Business Day, on the next succeeding Business Day and (ii) with respect to an
Early Termination Event VI, the next following June 15 Payment Date, provided
that the Early Termination Event VI occurs on or prior to June 1 of that year
or, if an Early Termination Event VI occurs on any date following June 1, 2011,
the Scheduled Termination Date.

“Early Termination Event” shall mean an Early Termination Event I, an Early
Termination Event II, an Early Termination Event III, an Early Termination Event
IV, an Early Termination Event V or an Early Termination Event VI.

 

2



--------------------------------------------------------------------------------

“Early Termination Event I” shall have the meaning ascribed to it in
Section 16.1(i).

“Early Termination Event II” shall have the meaning ascribed to it in
Section 16.1(ii).

“Early Termination Event III” shall have the meaning ascribed to it in
Section 16.1(iii).

“Early Termination Event IV” shall have the meaning ascribed to it in
Section 16.1(iv).

“Early Termination Event V” shall have the meaning ascribed to it in
Section 16.1(v).

“Early Termination Event VI” shall have the meaning ascribed to it in
Section 16.1(vi).

“Effective Date” shall mean May 5, 2009.

“Event Notice Request” shall have the meaning ascribed to it in Section 18.2.

“Extended Termination Date” shall mean the date to which the maturity of the
Notes may be extended following one or more Extension Events (or if such day is
not a Business Day, the next succeeding Business Day), but in no event will such
date be later than the Final Extended Termination Date.

“Extension Determination Date” shall mean the date which is no later than three
Business Days prior to the Scheduled Termination Date or any applicable Extended
Termination Date, as the case may be.

“Extension Event” shall mean an Extension Event I, an Extension Event II, or an
Extension Event III.

“Extension Event I” shall have the meaning ascribed to it in Section 17.1.

“Extension Event II” shall have the meaning ascribed to it in Section 17.2.

“Extension Event III” shall have the meaning ascribed to it in Section 17.3.

“Extension Notice” shall have the meaning ascribed to it in Section 17.4.

“Extra Contractual Obligation” or “Extra Contractual Obligations” shall mean,
solely for the purposes of calculating the Ceding Insurer’s Ultimate Net Loss,
100% of any punitive, exemplary, compensatory or consequential damages paid or
payable by the Ceding Insurer, not covered by any other provision of this
Reinsurance Agreement and which arise from the handling of any claim on business
subject to this

 

3



--------------------------------------------------------------------------------

Reinsurance Agreement, such liabilities arising because of, but not limited to,
failure by the Ceding Insurer to settle within the policy limits or by reason of
the Ceding Insurer’s alleged or actual negligence, fraud (except by an officer
or director of the Ceding Insurer as hereinafter provided) or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of an action against its insured or reinsured or in the preparation or
prosecution of an appeal consequent upon such an action. An Extra Contractual
Obligation shall be deemed, in all circumstances, to have occurred on the same
date as the loss covered or alleged to be covered under the policy. Extra
Contractual Obligation shall not include Extra Contractual Obligations incurred
due to the fraud or criminal act of a member of the board of directors, an
officer, an agent or an employee of the Ceding Insurer, or any other person or
organization involved in the presentation, defense or settlement of any claim
covered hereunder, whether acting individually or collectively or in collusion
with any person or organization.

“Final Extended Termination Date” shall mean, following an Extension Event, the
earlier of the Payment Date immediately succeeding (i) 18 months from the Date
of Loss of the most recent Loss Event with respect to the Notes, and (ii) the
Event Reporting Date when PCS has released all Catastrophe Bulletins with final
resurvey estimates for all Loss Events associated with the Notes.

“Final Settlement” shall have the meaning ascribed to it in Section 15.1.

“Final Settlement Date” shall mean, with respect to each Loss Event, the date
that occurs 18 months from the Payment Date when the last of the final Reinsurer
Payment or final Ceding Insurer Payment was made with respect to such Loss
Event.

“Florida Inuring Coverage Update Notice” shall have the meaning ascribed to it
in Section 13.4.

“Hurricane” shall mean any event that is assigned a number by PCS as a
“catastrophe,” where the perils identified by PCS with respect to such
catastrophe include the peril of Hurricane.

“Incurred But Not Reported Losses” shall mean, solely for the purposes of
calculating the Ceding Insurer’s Ultimate Net Loss, liabilities for future
payments on losses from a Loss Event that have already occurred but have not yet
been reported to the Ceding Insurer and the expected future development on
claims already reported to the Ceding Insurer from a Loss Event.

“Incurred Losses” shall mean, solely for the purposes of calculating the Ceding
Insurer’s Ultimate Net Loss, losses that have been reported and either paid or
reserved for future payment by the Ceding Insurer from a Loss Event.

“Indenture” shall mean the indenture dated as of May 5, 2009 by and among the
Reinsurer, Deutsche Bank Trust Company Americas, as Indenture Trustee, and
Deutsche Bank AG, London Branch, as Paying Agent.

 

4



--------------------------------------------------------------------------------

“Initial Modeled Attachment Probability” shall mean 3.14%.

“Initial Modeled Expected Loss” shall mean 2.28%.

“Initial Premium” shall have the meaning ascribed to it in Section 8.1(c)(i).

“Loss Adjustment Expense” shall mean, solely for the purposes of calculating the
Ceding Insurer’s Ultimate Net Loss, expenses assignable to the investigation,
appraisal, adjustment, settlement, litigation, defense, or appeal of claims,
regardless of how such expenses are classified for statutory reporting purposes.
Loss Adjustment Expense shall include, but not be limited to, interest on
judgments, expenses of outside adjusters, expenses and a pro rata share of
salaries of the Ceding Insurer’s field employees and expenses of other employees
of the Ceding Insurer who have been temporarily diverted from their normal and
customary duties and assigned to the adjustment of losses covered by this
Reinsurance Agreement, expenses of the Ceding Insurer’s officials incurred in
connection with coverage questions and legal actions connected thereto,
advertising or other extraordinary communication expense as a result of a Loss
Event, costs of supersedeas and appeal bonds and monitoring counsel expenses.
Loss Adjustment Expense shall not include normal office expenses or salaries of
the Ceding Insurer’s officials.

“Loss Event” shall mean any Hurricane with a Date of Loss within the Risk Period
and identified by PCS as having caused insured industry personal property losses
in the Covered Area.

“Loss Event Net Payment” shall have the meaning ascribed to it in Section 6.1.

“Loss in Excess of Policy Limits” or “Losses in Excess of Policy Limits” shall
mean, solely for the purposes of calculating the Ceding Insurer’s Ultimate Net
Loss, 100% of any amount paid or payable by the Ceding Insurer in excess of its
policy limits, but otherwise within the terms of its policy, such loss in excess
of the Ceding Insurer’s policy limits having been incurred because of, but not
limited to, failure by the Ceding Insurer to settle within the policy limits or
by reason of the Ceding Insurer’s alleged or actual negligence, fraud (except by
an officer or director of the Ceding Insurer as herein after provided) or bad
faith in rejecting an offer of settlement or in the preparation of the defense
or in the trial of an action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such an action. A Loss
in Excess of Policy Limits shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy. Notwithstanding anything stated herein, Loss in Excess of Policy Limits
shall not include Loss in Excess of Policy Limits incurred by the Ceding Insurer
as a result of any fraudulent and/or criminal act by any officer or director of
the Ceding Insurer acting individually or collectively or in collusion with any
individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

 

5



--------------------------------------------------------------------------------

“Loss Payment” shall mean a Loss Payment, as defined in the Series Supplement,
with respect to the Notes.

“New Party” shall have the meaning ascribed to it in Article IX.

“Notes” shall mean the $75,000,000 Series 2009-1 Class B Variable Rate Notes due
May 10, 2012.

“Original Coverage Limit” shall mean $75,000,000.

“Party” or “Parties” shall have the meaning ascribed to it in the preamble.

“Payment Event of Default” shall mean a failure by the Ceding Insurer to cure a
Ceding Insurer Default within five (5) Business Days of receipt of notice,
substantially in the form attached hereto as Exhibit A, from the Reinsurer of
such Ceding Insurer Default.

“Payout Factors Update Notice” shall have the meaning ascribed to it in
Section 13.3.

“Permitted Investments” shall have the meaning ascribed to it in the Reinsurance
Trust Agreement.

“Premium Payment” shall have the meaning ascribed to it in Section 8.1(a).

“Proof of Loss Claim” shall have the meaning ascribed to it in Section 15.2.

“Reinsurance Agreement” shall have the meaning ascribed to it in the preamble.

“Reinsurance Trust Account” shall have the meaning ascribed to it in
Section 12.1.

“Reinsurance Trust Agreement” shall have the meaning ascribed to it in
Section 12.1.

“Reinsurance Trustee” shall mean Deutsche Bank Trust Company Americas.

“Reinsurer” shall have the meaning ascribed to it in the preamble.

“Reinsurer’s Agent” shall have the meaning ascribed to it in Section 18.3.

“Reinsurer Payment” shall have the meaning ascribed to it in Section 6.2.

 

6



--------------------------------------------------------------------------------

“Replacement Calculation Agent” shall mean any entity acceptable to the Ceding
Insurer which, in the event of a Calculation Agent Failure Event, shall be
appointed as the Replacement Calculation Agent and which will be unaffiliated
with the Ceding Insurer.

“Risk Period” shall mean, the period commencing at 12:00 a.m., New York time on
the date immediately following the Effective Date to and including the earlier
of (i) 11:59 p.m., New York time on May 5, 2012, or (ii) in the event of an
Early Termination Event, 11:59 p.m. New York time on the date on which such
Early Termination Event occurs.

“Scheduled Termination Date” shall mean May 10, 2012.

“Series 2009-1 Notes” shall mean the $75,000,000 Series 2009-1 Class A Variable
Rate Notes due May 10, 2012 and the $75,000,000 Series 2009-1 Class B Variable
Rate Notes due May 10, 2012.

“Series Supplement” shall mean the Series Supplement in respect of the Notes by
and between the Reinsurer and Deutsche Bank Trust Company Americas, as Indenture
Trustee and series agent.

“Termination Date” shall mean (i) the earlier to occur of the Early Termination
Date or the Scheduled Termination Date, as applicable, or (ii) following an
Extension Event, the relevant Extended Termination Date or the Early Termination
Date, as the case may be.

“Ultimate Net Loss” shall have the meaning ascribed to it in Article XIV.

“U.S. Treasury Money Market Fund” shall have the meaning ascribed to it in the
Reinsurance Trust Agreement.

ARTICLE II

TERM

2.1 Term. This Reinsurance Agreement shall become effective on the Effective
Date and shall remain in force until the Termination Date, provided, however,
that if a Loss Payment has been made to the Ceding Insurer prior to the
Termination Date, this Reinsurance Agreement shall terminate on the Final
Settlement Date for the Loss Event that provides the lattermost Final Settlement
Date.

ARTICLE III

BUSINESS COVERED

3.1 Coverage. This Reinsurance Agreement covers insured or reinsured losses of
the Ceding Insurer arising during the Risk Period from one or more Loss Events
on a per occurrence basis to real property (including manufactured housing)

 

7



--------------------------------------------------------------------------------

and personal property under policies of insurance issued by the Ceding Insurer
or assumed by the Ceding Insurer and not otherwise excluded under subparagraph 9
of Article X hereof (“Coverage”).

3.2 Extension Period. Notwithstanding any Extension Event, nor the Ceding
Insurer’s election to extend the term of the Reinsurance Agreement, the Risk
Period will not be extended and the Reinsurer will not be liable for any
payments in relation to any Hurricane occurring during any Extension Period.

3.3 No Third Party Rights. Except as set forth in Article XX, nothing contained
in this Reinsurance Agreement shall in any manner create any obligations of or
establish any rights against the Reinsurer in favor of any third party or any
persons not parties to this Reinsurance Agreement.

ARTICLE IV

TERRITORIAL LIMITS

The territorial limit of this Reinsurance Agreement is the Covered Area for each
Loss Event.

ARTICLE V

AGGREGATE LIMIT

The total amount recoverable from the Reinsurer under this Reinsurance Agreement
in the aggregate shall not exceed the Original Coverage Limit.

ARTICLE VI

LOSS PAYMENTS

6.1 Payment Limitations for Coverage. The Reinsurer’s obligations under this
Reinsurance Agreement for each Loss Event are limited to the lesser of (i) the
sum of the Reinsurer Payments due and payable for such Loss Event less the sum
of the Ceding Insurer Payments receivable for such Loss Event, the difference
being the “Loss Event Net Payment” for such Loss Event, and (ii) the Ultimate
Net Loss of the Ceding Insurer for such Loss Event, subject to the terms and
conditions set forth herein.

6.2 Reinsurer Payments. For each Loss Event, the Reinsurer agrees to pay to the
Ceding Insurer on the first Payment Date after each related Event Reporting Date
an amount equal to the Loss Payment if such amount is greater than zero (each, a
“Reinsurer Payment”), if any, payable with respect to the Coverage in effect.
Such payments shall be made by the Reinsurer on each Payment Date until the
earlier of (i) the Payment Date which occurs 18 months from the first Payment
Date following the first Event Reporting Date, (ii) the first Payment Date which
occurs after the Event Reporting Date when PCS has released a Catastrophe
Bulletin with its final resurvey estimate for

 

8



--------------------------------------------------------------------------------

such Loss Event, and (iii) the later of the Scheduled Termination Date and the
Extended Termination Date, as the case may be, or, in the case of an Early
Termination Event, the Early Termination Date.

6.3 Ceding Insurer Payments. For each Loss Event, the Ceding Insurer agrees to
reimburse the Reinsurer on the first Payment Date after each related Event
Reporting Date an amount equal to the absolute value of the Loss Payment if such
amount is less than zero (each, a “Ceding Insurer Payment”), if any, payable
with respect to the Coverage in effect. Such payments shall be made by the
Ceding Insurer on each Payment Date until the earlier of (i) the Payment Date
which occurs 18 months from the first Payment Date following the first Event
Reporting Date, (ii) the first Payment Date which occurs after the Event
Reporting Date when PCS has released a Catastrophe Bulletin with its final
resurvey estimate for such Loss Event, and (iii) the later of the Scheduled
Termination Date or the Extended Termination Date, as the case may be, or, in
case of an Early Termination Event, the Early Termination Date.

6.4 Ultimate Net Loss Limitation. As stipulated in Section 6.1, the Loss Event
Net Payments payable by the Reinsurer for each Loss Event will be limited to the
Ultimate Net Loss for such Loss Event as of the Final Settlement Date. If the
Loss Event Net Payments paid by the Reinsurer with respect to a Loss Event in
accordance with this Article VI exceed the Ultimate Net Loss for such Loss
Event, the Ceding Insurer shall refund the excess to the Reinsurer, as
stipulated in Article XV.

ARTICLE VII

EVENT REPORT

7.1 Delivery of Event Report. No claims shall be made upon the Reinsurer under
any Coverage in effect, and the Reinsurer has no liability for any losses
hereunder, unless and until the Reinsurer has received a report issued by the
Calculation Agent to the Reinsurer, the Indenture Trustee and the Ceding Insurer
pursuant to the Calculation Agent Agreement which reports the results of the
procedures carried out by the Calculation Agent in accordance with the
Calculation Agent Agreement stating, for each Loss Event, the PCS Loss Amount,
the Class B Gross Event Index Value, the Class B Florida Inuring Coverage, the
Class B Net Event Index Value, Index Loss Amount, Loss Payment, and stating for
the Notes, the Net Loss Payment and the resulting Coverage Limit remaining as a
consequence with respect to the Coverage, subject to the Original Coverage
Limit.

 

9



--------------------------------------------------------------------------------

ARTICLE VIII

REINSURANCE PREMIUM

8.1 Premiums payable to the Reinsurer

(a) The Ceding Insurer shall pay the following reinsurance premiums (each, a
“Premium Payment”) to the Reinsurer with respect to the Coverage Limit:

(i) Premium R Payments: on the Business Day immediately preceding each Payment
Date up to and including the earlier of the Early Termination Date and the
Scheduled Termination Date, an amount equal to 14.25% per annum calculated on
the Coverage Limit determined as of the first day of the relevant Accrual
Period, provided, however, that for all Accrual Period days from and including
the Effective Date to but not including the first anniversary date of the
Effective Date, even if such anniversary date is not a Payment Date, such
premium will be calculated on the Original Coverage Limit, provided, further,
that if such first anniversary date is not a Payment Date, for the remaining
portion of the relevant Accrual Period days from and including such anniversary
date to but not including the next Payment Date, such premium will accrue and be
calculated on the Original Coverage Limit, provided further, that if a Premium F
Payment becomes due and payable on any Payment Date prior to the end of the
first anniversary date of the Effective Date, no Premium R Payment shall become
due and payable following such Payment Date;

(ii) Premium S Payments: on the Business Day immediately preceding each Payment
Date up to and including the Termination Date an amount equal to 0.70% per annum
calculated on the Coverage Limit as of the first day of the relevant Accrual
Period;

(iii) Premium E1 Payments: if an Extension Event I occurs, on the Business Day
immediately preceding each Payment Date at the end of each three-month period
following the Scheduled Termination Date or any Extended Termination Date, as
applicable, an amount equal to 4.00% per annum calculated on the Coverage Limit
as of the first day of the related Accrual Period;

(iv) Premium E2 Payments: if an Extension Event II occurs, on the Business Day
immediately preceding the Payment Date at the end of each three-month period
following the Scheduled Termination Date or any Extended Termination Date, as
applicable, an amount equal to 0.50% per annum calculated on the Coverage Limit
as of the first day of the related Accrual Period;

(v) Premium E3 Payments: if an Extension Event III occurs, on the Business Day
immediately preceding the Payment Date at the end of each three-month period
following the Scheduled Termination Date or any Extended Termination Date, as
applicable, an amount equal to 0.10% per annum calculated on the Coverage Limit
as of the first day of the related Accrual Period.

(vi) Premium F Payments: if the Original Coverage Limit has been exhausted prior
to the first anniversary of the Effective Date, an amount equal to the sum of
the present value, discounted at LIBOR (determined for the Accrual Period in
which the Coverage Limit was reduced to zero), of each of the

 

10



--------------------------------------------------------------------------------

scheduled payments of Interest Spread (calculated on the Original Coverage
Limit) that would have been payable for the remaining days of the relevant
Accrual Periods following the Payment Date that the Coverage Limit is reduced to
zero through and including the first anniversary of the Effective Date; and

(vii) Premium G Payments: if an Early Termination Event IV has occurred, an
amount equal to the sum of the present value, discounted at three-month LIBOR
(determined for the Accrual Period for which such Early Termination Event IV
occurred), of each of the scheduled Premium R Payments calculated on the
Coverage Limit determined as of the Early Termination Date for each Accrual
Period from the Early Termination Date to the Scheduled Termination Date.

(viii) Early Redemption Event IV Termination Payment Premium: Following receipt
of notice from the Reinsurer in the form substantially as attached hereto as
Exhibit K an amount equal to the Early Redemption Event IV Termination Payment
(as specified in such exhibit). Any Early Redemption Event IV Termination
Payment premium is to be paid into the Series 2009-1 Class B Swap Termination
Account.

(b) Premium Payments shall be computed on the basis of the actual number of days
elapsed and a 360-day year.

(c) The Ceding Insurer shall make the following additional premium payments to
the Reinsurer under this Reinsurance Agreement:

(i) Initial Premium: On the Effective Date, in an amount equal to the sum of
(x) expenses incurred by the Reinsurer in connection with the issuance of the
Notes on such Effective Date, and (y) certain anticipated operating expenses,
each such expense as set forth on Schedule A hereto, and certified by the
Reinsurer in the form attached hereto as Exhibit B (the “Initial Premium”); and

(ii) Additional Premium: On each anniversary of the Effective Date, and from
time to time, in an amount for certain operating expenses as set forth on
Schedule B hereto, and certified by the Reinsurer substantially in the form
attached hereto as Exhibit B (the “Additional Premium”); provided that the
Additional Premium payable under all Reinsurance Agreements entered into in
connection with the Program shall be subject to an annual maximum of $400,000
for the Program and an additional $50,000 for each outstanding Series of Notes
issued.

8.2 Taxes. The Ceding Insurer shall pay any United States federal excise tax on
any premium payable hereunder.

 

11



--------------------------------------------------------------------------------

ARTICLE IX

NEW PARTIES

Should the Ceding Insurer elect to utilize one or more additional subsidiaries
or affiliated insurers for their risk covered hereunder, each such subsidiary or
affiliate insurer shall become a New Party and a part of the Ceding Insurer
under this Reinsurance Agreement, and shall have all the rights of and be
subject to the obligations of the Ceding Insurer hereunder.

ARTICLE X

EXCLUSIONS

Solely for the purposes of calculating the Ceding Insurer’s Ultimate Net Loss,
this Reinsurance Agreement shall not apply to and specifically excludes:

 

  1. All railroad business.

 

  2. All insurances on growing or standing crops.

 

  3. Flood when written as such, except for flood insurance written in
conjunction with the Ceding Insurer’s Mortgage Service Program or its Mobile
Homeowners business.

 

  4. All Ocean Marine business.

 

  5. All aviation, aerospace and satellite business.

 

  6. Financial guarantee and insolvency business.

 

  7. Difference in conditions insurances and similar kinds of insurances,
however styled, insofar as they may provide coverage for losses from the
following causes:

 

  a. Flood, surface water, waves, tidal water or tidal waves, overflow of
streams or other bodies of water or spray from any of the foregoing, all whether
wind-driven or not, except when covering property in transit; or

 

  b. Earthquake, landslide, subsidence or other earth movement or volcanic
eruption, except when covering property in transit;

but such exclusion shall not apply to flood and/or earthquake and/or volcanic
eruption insurance written in conjunction with the Ceding Insurer’s Mortgage
Service Program, Mobile Homeowners business or Voluntary “Choice” and “First
Select” Products.

 

  8. Third party liability and medical payments business.

 

12



--------------------------------------------------------------------------------

  9. Reinsurance assumed from other companies, except the following shall not be
excluded hereunder:

 

  a. Inter-company reinsurance between any of the companies that are part of the
Ceding Insurer under this Reinsurance Agreement or any insurer affiliated with
any such company (so long as the company that is part of the Ceding Insurer is
the assuming company) including, but not limited to, business or risks assumed
from American Reliable Insurance Company, Reliable Lloyds Insurance Company and
Voyager Indemnity Insurance Company;

 

  b. Agency reinsurance accepted in the normal course of business from agents of
the Ceding Insurer;

 

  c. Reinsurance of policies which are intended to be reunderwritten in
accordance with the standards of the Ceding Insurer and rewritten as Ceding
Insurer policies at the next anniversary or expiration date; and

 

  d. Reinsurance assumed from another insurer on policies underwritten by and
issued at the request of the Ceding Insurer.

 

  10. Nuclear risks as defined in the “Nuclear Incident Exclusion Clause -
Physical Damage - Reinsurance (U.S.A.)” attached hereto as Annex I and forming
part of this Reinsurance Agreement.

 

  11. Risks excluded under the provisions of the “Total Insured Value Exclusion
Clause (BRMA 53B)” attached hereto as Annex II and forming part of this
Reinsurance Agreement.

 

  12. Loss or damage caused by or resulting from war, invasion, hostilities,
acts of foreign enemies, civil war, rebellion, insurrection, military or usurped
power, or martial law or confiscation by order of any government or public
authority, but this exclusion shall not apply to loss or damage covered under a
standard Policy with a standard War Exclusion Clause. Nevertheless, this
exclusion shall not apply to loss or damages arising out of or caused by an act
of terrorism as defined in subparagraph 17 of this Article X.

 

  13. Business assumed from any pools, syndicates and/or associations per the
“Pools, Associations & Syndicates Exclusion Clause” attached hereto as Annex III
and forming part of this Reinsurance Agreement.

 

  14.

All liability of the Ceding Insurer arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, by a governmental agency or a
subdivision thereof which provides for any assessment of or payment or

 

13



--------------------------------------------------------------------------------

 

assumption by the Ceding Insurer of part or all of any claim, debt, charge, fee
or other obligation of an insurer, or its successors or assigns, which has been
declared by any competent authority to be insolvent, or which is otherwise
deemed unable to meet any claim, debt, charge, fee or other obligation in whole
or in part.

 

  15. Loss and/or damage and/or expenses arising from seepage and/or pollution
and/or contamination, other than contamination from smoke. Nevertheless, this
exclusion does not preclude payment of the cost of removing debris of property
damaged by a loss otherwise covered hereunder, subject always to a limit of
25.0% of the Ceding Insurer’s property loss under the applicable original
policy.

 

  16. Losses in respect of overhead transmission and distribution lines and
their supporting structures, other than those on or within 500 feet of the
insured premises.

It is understood and agreed that the public utilities extension and/or suppliers
extension and/or contingent business interruption coverages are not subject to
this exclusion, provided that these are not part of a transmitters’ or
distributors’ policy.

 

  17. Loss, damage, cost, or expense directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with any
act of terrorism, as defined herein, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.

An act of terrorism shall include any act, or preparation in respect of action,
or threat of action designed to influence the government de jure or de facto of
any nation or any political division thereof, or in pursuit of political,
religious, ideological or similar purposes to intimidate the public or a section
of the public of any nation by any person or group(s) of persons whether acting
alone or on behalf of or in connection with any organization(s) or government(s)
de jure or de facto, and which:

 

  a. Involves violence against one or more persons; or

 

  b. Involves damage to property; or

 

  c. Endangers life other than that of the person committing the action; or

 

  d. Creates a risk to health or safety of the public or a section of the
public; or

 

  e. Is designed to interfere with or to disrupt an electronic system.

This Reinsurance Agreement also excludes loss, damage, cost or expense directly
or indirectly caused by, contributed to by, resulting from, or arising out of or
in connection with any action in controlling, preventing, suppressing,
retaliating against, or responding to any act of terrorism.

 

14



--------------------------------------------------------------------------------

Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this Reinsurance Agreement, in respect only of personal lines,
this Reinsurance Agreement will pay actual loss or damage (but not related cost
or expense) caused by any act of terrorism provided such act is not directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with biological, chemical or nuclear pollution, or contamination.

 

  18. All Workers’ Compensation business.

ARTICLE XI

OFFSET

Neither the Ceding Insurer nor the Reinsurer shall have the right to offset any
balance or balances, on account of premiums or on account of Loss Payments, due
from one Party to the other Party under this Reinsurance Agreement, against any
balance or balances due and payable to the one Party from the other Party under
this Reinsurance Agreement.

ARTICLE XII

REINSURANCE TRUST ACCOUNT

12.1 On or before the Effective Date, the Reinsurer, as grantor, shall enter
into a trust agreement (“Reinsurance Trust Agreement”) and establish and
maintain a separate trust account (“Reinsurance Trust Account”) with the
Reinsurance Trustee, as trustee for the benefit of the Ceding Insurer, as
beneficiary.

12.2 The Reinsurer shall deposit into the Reinsurance Trust Account on the
Effective Date an amount that is equal to the Original Coverage Limit.

12.3 The Reinsurer shall, prior to depositing assets with the Reinsurance
Trustee, execute assignments, endorsements in blank, or transfer legal title to
the Reinsurance Trustee of all shares, obligations or any other assets requiring
assignments, in order that the Ceding Insurer, or the Reinsurance Trustee upon
the direction of the Ceding Insurer, may, whenever necessary, transfer, assign,
or negotiate any such assets without consent or signature from the Reinsurer or
any other entity. Assets held in the Reinsurance Trust Account shall be valued
at their current market value and shall consist solely of Permitted Investments
or, if applicable, U.S. Treasury Money Market Funds. The principal portion of
such Permitted Investments or, if applicable, U.S. Treasury Money Market Funds,
held in the Reinsurance Trust Account will be available solely to satisfy any
obligations of the Reinsurer to the Ceding Insurer under this Reinsurance
Agreement and, only after fulfillment of such obligations, to make payments
under the Indenture in respect of the Outstanding Principal Amount. All
settlements of account between the Ceding Insurer and the Reinsurer shall be
made in cash or its equivalent.

 

15



--------------------------------------------------------------------------------

12.4 The Reinsurer shall be entitled to all dividends, interest, earnings,
earned discount and other income resulting from the investment of the assets in
the Reinsurance Trust Account.

12.5 The assets held in the Reinsurance Trust Account will be available to
satisfy any obligations of the Reinsurer to the Ceding Insurer under this
Reinsurance Agreement, without diminution because of the insolvency of the
Ceding Insurer or the Reinsurer.

12.6 The Reinsurer and the Ceding Insurer agree that the assets in the
Reinsurance Trust Account, may be withdrawn by the Ceding Insurer at any time,
notwithstanding any other provisions in this Reinsurance Agreement and shall be
utilized and applied by the Ceding Insurer or any successor by operation of law,
including, without limitation, any liquidator, rehabilitator, receiver or
conservator of the Ceding Insurer, without diminution because of insolvency on
the part of the Ceding Insurer or the Reinsurer, only for the following
purposes:

(i) to reimburse the Ceding Insurer for the Reinsurer’s share of premiums
returned to the owners of policies reinsured under this Reinsurance Agreement on
account of cancellations of such policies;

(ii) to reimburse the Ceding Insurer for the Reinsurer’s share of surrenders and
benefits or losses paid by the Ceding Insurer pursuant to the provisions of the
policies reinsured under this Reinsurance Agreement;

(iii) to fund an account with the Ceding Insurer in an amount at least equal to
the deduction, for reinsurance ceded, from the Ceding Insurer’s liabilities for
policies ceded under this Reinsurance Agreement. Such account shall include, but
not be limited to, amounts for policy reserves, reserves for claims and Incurred
Losses (including Losses Incurred But Not Reported), Loss Adjustment Expenses,
and unearned premiums; and

(iv) to pay any Reinsurer Payments or any other amounts the Ceding Insurer
claims are due under this Reinsurance Agreement.

12.7 In the event that the Ceding Insurer withdraws assets from the Reinsurance
Trust Account for the purposes set forth in Section 12.06(i) to (iv) in excess
of actual amounts required to meet the Reinsurer’s obligations to the Ceding
Insurer, or in excess of amounts determined to be due under Section 12.06(iv),
the Ceding Insurer shall return such excess to the Reinsurer. The Ceding Insurer
will pay the Reinsurer, on the last Business Day of each month, interest on such
excess amounts not yet returned at a per annum rate equal to LIBOR (as
calculated under the Indenture for the corresponding Accrual Period) plus 2
percent, but not to exceed the prime rate, until such excess amounts are
returned and any interests owed thereof are paid. The Ceding Insurer shall
notify the Reinsurance Trustee on the date of any such payment that it has made
such payment, stating the amount thereof.

 

16



--------------------------------------------------------------------------------

ARTICLE XIII

RESET

13.1 The Reinsurer shall enter into a Calculation Agent Agreement with the
Calculation Agent pursuant to which the Calculation Agent will perform a Reset
on each Reset Calculation Date, as more fully described in the Calculation Agent
Agreement.

13.2 In performing each Reset, the Calculation Agent will use its most current
commercially released update to the 2008 RMS Industry Exposure Database and will
reflect all commercially released revisions to the 2008 RMS Industry Exposure
Database by the Calculation Agent as of the applicable Reset Calculation Date,
if any.

13.3 Prior to any Reset Calculation Date, the Ceding Insurer may, at its option,
update the Payout Factors for each state in the Covered Area, provided, however,
that no payout factor may change by more than 25% from its value at the
Effective Date. If the Ceding Insurer elects to update the Payout Factors, the
Ceding Insurer shall deliver a notice exercising such option to the Reinsurer
and the Calculation Agent substantially in the form attached hereto as Exhibit C
(“Payout Factors Update Notice”), together with the Updated Payout Factors. The
notice must be delivered no later than 15 calendar days prior to the applicable
Reset Calculation Date. The Updated Payout Factors will be applied during the
Reset and will become effective as of the Reset Effective Date.

13.4 Prior to any Reset Calculation Date, the Ceding Insurer may, at its option,
also update the Florida Inuring Coverage Attachment, the Florida Inuring
Coverage Exhaustion and the Florida Inuring Coverage Percentage. If the Ceding
Insurer elects such an update, it shall deliver a notice exercising such option
and stating such Updated Florida Inuring Coverage Attachment, Updated Florida
Inuring Coverage Exhaustion and Updated Florida Inuring Coverage Percentage to
the Calculation Agent and the Reinsurer in substantially the form attached
hereto as Exhibit D (“Florida Inuring Coverage Update Notice”). Such notice must
be delivered no later than 15 calendar days prior to the applicable Reset
Calculation Date. The Updated Florida Inuring Coverage Attachment, Updated
Florida Inuring Coverage Exhaustion and the Updated Florida Inuring Coverage
Percentage will become effective as of the Reset Effective Date.

13.5 Pursuant to the Calculation Agent Agreement, on each Reset Calculation
Date, using the Updated Industry Exposure Data as of the applicable Reset
Calculation Date, the Updated Payout Factors, if any, the Updated Florida
Inuring Coverage Attachment, Updated Florida Inuring Coverage Exhaustion and
Updated Florida Inuring Coverage Percentage, if any, and the Escrow Model, the
Calculation Agent will reset effective as of the Reset Effective Date: (i) the
Attachment Amount for the Notes to the nearest one million dollars such that the
modeled annual attachment probability is the highest percentage equal to or less
than the Initial Modeled Attachment Probability for the Notes, (ii) the
Exhaustion Amount for the Notes to the nearest one

 

17



--------------------------------------------------------------------------------

million dollars such that the annual modeled expected loss is the highest
percentage equal to or less than the Initial Modeled Expected Loss for the
Notes, and (iii) the Insurance Percentage for the Coverage derived from dividing
the Coverage Limit on the applicable Reset Calculation Date by the difference
between the Updated Exhaustion Amount and the Updated Attachment Amount for the
Notes, provided, however, that such percentage will not be greater than 100%.

13.6 No Loss Payment will be made to the Ceding Insurer in respect of any Loss
Event occurring after a Reset Effective Date unless the Calculation Agent has
established and confirmed to the Reinsurer, the Updated Payout Factors, the
Updated Attachment Amount, the Updated Exhaustion Amount, the Updated Insurance
Percentages, the Updated Florida Inuring Coverage Attachment, the Updated
Florida Inuring Coverage Exhaustion and the Updated Florida Inuring Coverage
Percentage, if any, applicable on or after the corresponding Reset Effective
Date but prior to and excluding the subsequent Reset Effective Date.

ARTICLE XIV

ULTIMATE NET LOSS

The term “Ultimate Net Loss” shall mean the sum or sums including Incurred
Losses, Incurred But Not Reported Losses, Loss Adjustment Expenses, Losses in
Excess of Policy Limits, Declaratory Judgment Expenses, and Extra Contractual
Obligations paid or payable by the Ceding Insurer arising in connection with a
Loss Event in settlement of claims or in satisfaction of judgments rendered on
account of claims, after making deductions for all recoveries, all salvages and
all claims upon other reinsurances inuring to the benefit of the Reinsurer under
this Reinsurance Agreement, whether collectible or not.

Solely for the purposes of calculating the Ultimate Net Loss,

(a) All loss settlements made by the Ceding Insurer, provided they are within
the terms of the original policies (or within the terms of Loss in Excess of
Policy Limits, Extra Contractual Obligations, or declaratory judgment
interpretation) and within the terms of this Reinsurance Agreement shall be
binding,

(b) The Ceding Insurer shall be the sole judge of what is covered under the
original policy.

(c) All expense incurred by the Ceding Insurer which are included as part of the
policy limit under the Ceding Insurer’s original policies reinsured hereunder
shall be included in “Ultimate Net Loss” as defined above.

The coverage provided under this Reinsurance Agreement shall not apply where the
laws, regulations, or public policy of an applicable jurisdiction would prohibit
such coverage.

 

18



--------------------------------------------------------------------------------

All salvages, recoveries or payments recovered or received subsequent to a loss
settlement under this Reinsurance Agreement shall be applied as if recovered or
received prior to the aforesaid settlement, and all necessary adjustments shall
be made by the parties hereto. Subject always to the provisions of Article VI
hereof, nothing in this clause shall be construed to mean that losses under this
Reinsurance Agreement are not recoverable until the Ceding Insurer’s Ultimate
Net Loss has been ascertained.

In the event of an insolvency of the Ceding Insurer, payment by the Reinsurer
shall be made in accordance with the provisions of Article XXI.

ARTICLE XV

FINAL SETTLEMENT

15.1 Final Settlement. With respect to each Loss Event for which a Loss Payment
has been made to the Ceding Insurer, the Reinsurer and the Ceding Insurer agree
to settle all claims and obligations with respect to that portion of the
Coverage relating to such Loss Event, which settlement shall be based on the
Ceding Insurer’s Ultimate Net Loss (“Final Settlement”). Such Final Settlement
shall be effected as of the Final Settlement Date.

15.2 Proof of Loss. The Ceding Insurer shall submit to the Reinsurer a proof of
loss claim (“Proof of Loss Claim”) substantially in the form of Exhibit E
attached hereto, within 30 days from the Final Settlement Date. Such Proof of
Loss Claim shall present the Ceding Insurer’s Ultimate Net Loss as defined in
Article XIV.

15.3 Settlement. If the Loss Event Net Payment paid to the Ceding Insurer with
respect to a Loss Event exceeds the Ultimate Net Loss, the Ceding Insurer shall
refund the difference to the Reinsurer, with interest from the Final Settlement
Date computed at LIBOR, within 60 days from the date of the Proof of Loss Claim.
If the Loss Event Net Payment paid to the Ceding Insurer with respect to a Loss
Event is less than the Ultimate Net Loss, the Reinsurer shall under no
circumstances be obligated to make any further payments to the Ceding Insurer
with respect to such Loss Event.

ARTICLE XVI

EARLY TERMINATION EVENTS

16.1 Early Termination Event. Each of the following is an “Early Termination
Event” and will occur:

(i) on the date on which the Ceding Insurer gives written notice to the
Reinsurer in substantially the form attached hereto as Exhibit F that the
aggregate Outstanding Principal Amount of the Series 2009-1 Notes is equal to or
less than $10,000,000, provided, that such notice may not be given during any of
the Accrual Periods prior to the first anniversary date following the Effective
Date (“Early Termination Event I”);

 

19



--------------------------------------------------------------------------------

(ii) on the date on which the Ceding Insurer gives written notice to the
Reinsurer in substantially the form attached hereto as Exhibit F of its election
to terminate the Reinsurance Agreement following the certification by the
Calculation Agent in writing to the effect that PCS or its successor has ceased
to provide Catastrophe Bulletins and that the applicable Calculation Agent was
unable to find a replacement for PCS or its successor (“Early Termination
Event II”);

(iii) if the Reinsurer after using its reasonable best efforts in cooperation
with the Ceding Insurer, is unable to identify a Replacement Calculation Agent
within forty-five (45) calendar days of a Calculation Agent Failure Event and
the Ceding Insurer has given written notice to the Reinsurer that the Ceding
Insurer has elected to terminate this Reinsurance Agreement, with such Early
Termination Event III occurring at the time that the Ceding Insurer gives such
notice which shall be substantially in the form attached hereto as Exhibit F
(“Early Termination Event III”). Such notice must be given no later than 35 days
prior to the immediately following Payment.

(iv) on the date when a Payment Event of Default has occurred under this
Reinsurance Agreement (“Early Termination Event IV”);

(v) on the date that is an Early Termination Date (as defined in the Series
Supplement), unless a replacement Swap Counterparty has entered into a
replacement of the Series 2009-1 Class B Swap or, if applicable, an Interim Swap
Counterparty has entered into a Series 2009-1 Class B Interim Swap with the
Reinsurer as of such Early Termination Date (“Early Termination Event V”); and

(vi) on the date on which the Interim Swap Counterparty gives written notice to
the Reinsurer that the Interim Swap Counterparty has elected to terminate the
Series 2009-1 Class B Interim Swap with the Reinsurer, if any, and there is no
replacement Swap Counterparty in place prior to such termination (“Early
Termination Event VI”).

ARTICLE XVII

EXTENSION EVENTS

17.1 Extension Event I. The Ceding Insurer may elect to require the Reinsurer to
extend the term of this Reinsurance Agreement beyond the Scheduled Termination
Date to a date which is three calendar months after the Scheduled Termination
Date or any Extended Termination Date, as applicable (or if such day is not a
Business Day, the next succeeding Business Day), by providing an Extension
Notice to the Reinsurer on or prior to the Extension Determination Date,
provided that, in no event shall the Extended Termination Date be later than the
be later than the Final Extended Termination Date.

 

20



--------------------------------------------------------------------------------

17.2 Extension Event II. The Ceding Insurer may elect to require the Reinsurer
to extend the term of this Reinsurance Agreement beyond the Scheduled
Termination Date or any Extended Termination Date to a date which is three
calendar months after the Scheduled Termination Date or the Extended Termination
Date, as applicable (or if such day is not a Business Day, the next succeeding
Business Day) if an Extension Notice is provided by the Ceding Insurer to the
Reinsurer on or prior to the applicable Extension Determination Date and, for
the Extension Period immediately following the Scheduled Redemption Date, an
Extension Verification Report confirms the occurrence of a Loss Event and that
the Class B Net Event Index Value for such Loss Event on such Extension
Determination Date is equal to or greater than 50% of the Attachment Amount in
effect on the Date of Loss for the Notes and for any Extension Period
thereafter, an Extension Verification Report confirms that the conditions set
forth below, as applicable, have been satisfied on or prior to the applicable
Extension Determination Date, provided that, in no event shall the Extended
Termination Date be extended beyond the Final Extended Termination Date:

(i) if with respect to the second three-month period, the Class B Net
Event Index Value for such Loss Event on any date during the initial three-month
extension period is equal to or greater than 50% of the Attachment Amount in
effect on the Date of Loss for the Notes;

(ii) if with respect to the third three-month period, the Class B Net
Event Index Value for such Loss Event on any date during the second three-month
extension period is equal to or greater than 75% of the Attachment Amount in
effect on the Date of Loss for the Notes;

(iii) if with respect to the fourth three-month period, the Class B Net
Event Index Value for such Loss Event on any date during the third three-month
extension period is equal to or greater than 75% of the Attachment Amount in
effect on the Date of Loss for the Notes;

(iv) if with respect to the fifth three-month period, the Class B Net
Event Index Value for such Loss Event on any date during the fourth three-month
extension period is equal to or greater than 90% of the Attachment Amount in
effect on the Date of Loss for the Notes; and

(v) if with respect to the sixth three-month period, the Class B Net Event Index
Value for such Loss Event on any date during the fifth three-month extension
period is equal to or greater than 90% of the Attachment Amount in effect on the
Date of Loss for the Notes.

17.3 Extension Event III. If a Loss Payment has been made to the Ceding Insurer
following a Loss Event with a Date of Loss within 18 months prior to the
Scheduled Termination Date, the Ceding Insurer is obligated to require that the
Reinsurer extend the term of this Reinsurance Agreement beyond the Scheduled
Termination Date in three-month intervals and must continue to request such
extensions until the Payment Date which occurs immediately after the earlier of
(i) 18 months from the Date of Loss of

 

21



--------------------------------------------------------------------------------

the most recent Loss Event associated with a Loss Payment to the Ceding Insurer,
or (ii) the Event Reporting Date when PCS has released a Catastrophe Bulletin
with its final resurvey estimate for the most recent Loss Event associated with
a Loss Payment to the Ceding Insurer, provided, however, that final resurvey
estimates must have been released on such date for all other Loss Events
associated with Loss Payments to the Ceding Insurer.

17.4 Extension Notice. The “Extension Notice” shall be a written notice, in
substantially the form attached hereto as Exhibit G, from the Ceding Insurer
stating whether the Ceding Insurer has elected an Extension Event I or an
Extension Event II or if an Extension Event III has occurred.

ARTICLE XVIII

DELIVERY OF NOTICES AND REPORTS

18.1 Delivery of Reports. So long as the Coverage Limit is outstanding, the
Reinsurer shall promptly deliver, or cause to be delivered, to the Ceding
Insurer copies of all reports and notices received by the Reinsurer, including
Available Information. In addition, the Ceding Insurer at all times shall have
the right to inspect the books and records of the Reinsurer which relate to this
Reinsurance Agreement. This right shall survive the termination of the
Reinsurance Agreement.

18.2 Event Notice. Following a potential Loss Event, the Ceding Insurer may give
written notice to the Reinsurer, substantially in the form attached hereto as
Exhibit H, requesting that the Calculation Agent provide an Event Report (“Event
Notice Request”). Upon receipt of an Event Notice Request, the Reinsurer shall
promptly issue an Event Notice to the Calculation Agent. The Event Notice
Request must be delivered within sixty (60) calendar days from the Date of Loss
of such potential Loss Event; provided that, that an Event Notice Request may
not be delivered later than the Extension Determination Date prior to the
Scheduled Termination Date.

18.3 Calculation Agent Failure.

(a) In the event of the occurrence of a Calculation Agent Failure Event, the
Reinsurer shall use its reasonable best efforts, in cooperation with the Ceding
Insurer, to engage a Replacement Calculation Agent. The Reinsurer shall promptly
notify the Ceding Insurer of such Calculation Agent Failure Event and of the
proposed Replacement Calculation Agent, if any. Such notice shall be
substantially in the form attached hereto as Exhibit I (“Calculation Agent
Failure Notice”).

(b) Upon receipt of a Calculation Agent Failure Notice as set forth in
subsection (a) above, the Ceding Insurer shall promptly notify the Reinsurer
either that (i) the proposed Replacement Calculation Agent is satisfactory to
the Ceding Insurer, and if so, confirm that the proposed Replacement Calculation
Agent is not affiliated with the Ceding Insurer, or (ii) the proposed
Replacement Calculation Agent is not satisfactory to, or affiliated with, the
Ceding Insurer. Such notice shall be

 

22



--------------------------------------------------------------------------------

substantially in the form attached hereto as Exhibit J (“Ceding Insurer
Replacement Calculation Agent Notice”). In the case of (ii) above, the Reinsurer
shall be obligated to continue to use its reasonable best efforts, in
cooperation with the Ceding Insurer, to engage a Replacement Calculation Agent.

18.4 LIBOR etc. The Reinsurer shall cause the Indenture Trustee to provide
notice to the Ceding Insurer of the applicable LIBOR rate and the amount of
interest payments to be made under the Indenture.

ARTICLE XIX

GOVERNING LAW AND JURISDICTION

19.1 Governing Law. This Reinsurance Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles.

19.2 Jurisdiction. With respect to any suit, action or proceedings relating to
the Reinsurance Agreement, each Party irrevocably:

(a) submits to the non-exclusive jurisdiction of any federal or New York State
court located in the City of New York, Borough of Manhattan;

(b) waives any objection which it may have at any time to the laying of venue of
any suit, action or proceedings brought in any such court, waives any claim that
such proceedings have been brought in an inconvenient forum and further waives
the right to object, with respect to such suit, action or proceedings, that such
court does not have any jurisdiction over such Party; and

(c) waives any claim to punitive, exemplary or multiplied damages from the
other.

19.3 Service of Process. The Reinsurer hereby appoints CT Corporation System,
111 Eighth Avenue, New York, New York 10011, as its agent for service of process
in New York, New York (the “Reinsurer’s Agent”) upon whom may be served any
lawful process in any action, suit or proceeding instituted by or on behalf of
the other Party or any beneficiary hereunder arising out of this Reinsurance
Agreement, and the Reinsurer’s Agent is authorized and directed to accept such
service of process on behalf of the Reinsurer and, upon the request of the
Reinsurer, to give a written undertaking to the Reinsurer that it will enter a
general appearance upon the Reinsurer’s behalf in the event such a suit shall be
instituted.

 

23



--------------------------------------------------------------------------------

ARTICLE XX

COVENANTS OF REINSURER AND CEDING INSURER

20.1 Amendment of Indenture. The Reinsurer has entered into the Indenture with
the Indenture Trustee. The Reinsurer shall not amend, supplement or modify
Section 12.1 of the Indenture, any provision of the Indenture that subjects a
provision of the Indenture to Section 12.1 of the Indenture, any provision of
the Indenture that requires the consent of Ceding Insurer, without the prior
written consent of the Ceding Insurer or any other provision of the Indenture in
any way that could have a material adverse effect on the Ceding Insurer in
connection with its rights or obligations hereunder.

20.2 Covenant by the Reinsurer. The Reinsurer shall comply with all covenants in
the Basic Documents as in effect on the date hereof, and as may be amended from
time to time.

20.3 Enforcement of Rights. The Reinsurer shall, in consultation with the Ceding
Insurer and at its own expense, promptly take all such lawful action as will be
necessary to (a) protect and enforce its rights against any third party under or
in connection with the Basic Documents, and (b) compel or secure the performance
and observance by the other parties to the Basic Documents of each of their
obligations to the Reinsurer under or in connection with any of the Basic
Documents and (c) exercise any and all rights, remedies, powers and privileges
lawfully available to the Reinsurer under or in connection with any Basic
Documents.

20.4 Extinguishment of Obligations. Notwithstanding anything to the contrary in
this Reinsurance Agreement, all obligations of and all claims against the
Reinsurer hereunder or arising in connection herewith constitute limited
recourse obligations of the Reinsurer, payable solely from the Collateral. Upon
realization of the Collateral and the reduction thereof to zero, all claims
against the Reinsurer hereunder or arising in connection herewith shall be
extinguished and shall not thereafter revive. The Ceding Insurer shall have no
further claim thereafter against the Reinsurer, its directors, officers or
shareholders for any shortfall in the Collateral. The proceeds from the issuance
of the Reinsurer’s ordinary shares (US $5,000), the amount of the transaction
fees (US$1,500) paid to the Reinsurer in connection with each issuance of a
Series of Notes by the Reinsurer, and any interest earned thereon on such
excluded amounts, shall not form part of the assets available to satisfy the
Reinsurer’s obligations. The provisions of this Section 19.4 shall survive the
termination of this Reinsurance Agreement.

20.5 Non-Petition. The Ceding Insurer, by entering into this Reinsurance
Agreement, hereby covenants and agrees that it will not at any time institute
against the Reinsurer, or join in any institution against the Reinsurer of, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any federal, state or foreign bankruptcy or similar
law in connection with any obligations hereunder until the expiration of one
year and one day (or, if longer, the applicable preference period under any
applicable bankruptcy or similar law) from the date no Series of Notes are
outstanding under the Program. The provisions of this Section 19.5 shall survive
the termination of this Reinsurance Agreement.

 

24



--------------------------------------------------------------------------------

ARTICLE XXI

INSOLVENCY

(a) In the event of the insolvency of the Ceding Insurer, any payments due to
the Ceding Insurer shall be payable directly to the Ceding Insurer or to its
liquidator, receiver, conservator or statutory successor on the basis of the
liability of the Ceding Insurer without diminution because of the insolvency of
the Ceding Insurer or because the liquidator, receiver, conservator or statutory
successor of the Ceding Insurer has failed to pay all or a portion of any claim.
It is agreed, however, that the liquidator, receiver, conservator or statutory
successor of the Ceding Insurer shall give written notice to the Reinsurer of
the pendency of a claim against the Ceding Insurer indicating the policy
reinsured which claim would involve a possible liability on the part of the
Reinsurer within a reasonable time after such claim is filed in the conservation
or liquidation proceeding or in the receivership, and that during the pendency
of such claim, the Reinsurer may investigate such claim and interpose, at its
own expense, in the proceeding where such claim is to be adjudicated, any
defense or defenses that it may deem available to the company or its liquidator,
receiver, conservator or statutory successor. The expense thus incurred by the
Reinsurer shall be chargeable, subject to the approval of the Court, against the
Ceding Insurer as part of the expense of conservation or liquidation to the
extent of a pro rata share of the benefit which may accrue to the company solely
as a result of the defense undertaken by the Reinsurer.

(b) It is further understood and agreed that, in the event of the insolvency of
the Ceding Insurer, the reinsurance under this Reinsurance Agreement shall be
payable directly by the Reinsurer to the Ceding Insurer or to its liquidator,
receiver or statutory successor, except as provided by any applicable law or
except (1) where this Reinsurance Agreement specifically provides another payee
of such reinsurance in the event of the insolvency of the Ceding Insurer or
(2) where the Reinsurer with the consent of the direct insured or insureds has
assumed such policy obligations of the Ceding Insurer as direct obligations of
the Reinsurer to the payees under such policies and in substitution for the
obligations of the Ceding Insurer to such payees.

ARTICLE XXII

MISCELLANEOUS

22.1 Liability of Officers, Directors, Members, Agents and Employees.

(a) No liability shall attain in favor of the Reinsurer against any officer,
director, member, agent or employee of the Ceding Insurer but the Reinsurer
shall look solely to the assets of the Ceding Insurer for satisfaction of this
Reinsurance Agreement.

 

25



--------------------------------------------------------------------------------

(b) No liability shall attain in favor of the Ceding Insurer against any
officer, director, member, agent or employee of the Reinsurer but the Ceding
Insurer shall look solely to the assets of the Reinsurer for satisfaction of
this Reinsurance Agreement.

22.2 Integration. This Reinsurance Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
other prior negotiations, commitments, agreements and understandings, both
written and oral, between the Parties or either of them with respect to the
subject matter hereof.

22.3 Assignment. Neither this Reinsurance Agreement nor any rights or
obligations hereunder may be assigned or otherwise transferred by any Party
(including by operation of law).

22.4 Amendment. Any change or modification to this Reinsurance Agreement must be
made, in writing, and signed by all the parties to this Reinsurance Agreement.
The Ceding Insurer shall not sign or permit any amendments or modifications to
this Reinsurance Agreement or agree to any voluntary termination of this
Reinsurance Agreement, except as otherwise permitted under this Reinsurance
Agreement.

22.5 Errors and Omissions. Any inadvertent act, delay, omission or error by
either Party will not relieve the other Party of any liability under this
Reinsurance Agreement, provided such act, delay, omission or error is not
prejudicial to the other Party and is rectified promptly or reasonably upon
discovery by the responsible Party.

22.6 Notice. Any written notice required to be provided under the Reinsurance
Agreement shall be effective if provided by facsimile transmission or by
physical delivery to:

If to the Reinsurer, to:

Ibis Re Ltd.

c/o Wilmington Trust (Cayman), Ltd.

4th Floor, Century Yard,

Cricket Square, Elgin Avenue

George Town

P.O. Box 32322

Grand Cayman KY1-1209

Cayman Islands

Attention: The Directors

Phone: (345) 946 4091

Fax: (345) 946 4090

 

26



--------------------------------------------------------------------------------

If to the Ceding Insurer, to:

American Security Insurance Company

260 Interstate North Circle, SE

Atlanta, GA 30339-2210

Telephone: 770.763.2469

Facsimile: 770.859.3544

Attention:   Bruce A. VanGeest   Vice President & Managing Attorney

Email: bruce.vangeest@assurant.com

with a copy to:

Mr. Stephen Gauster

Assistant Secretary

Assurant, Inc.

One Chase Manhattan Plz.

New York, NY 10005

Phone: 212 859 7025

Fax: 212 859 7034

and

American Bankers Insurance Company of Florida

11222, Quail Roost Drive

Miami, FL 33157

Attention:   Angela Burgess   Vice President & Chief Actuary

Phone: 305.253.2244 ext. 32462

Fax: 305.252.6942

with a copy to:

Mr. Stephen Gauster

Assistant Secretary

Assurant, Inc.

One Chase Manhattan Plz.

New York, NY 10005

Phone: 212 859 7025

Fax: 212 859 7034

and

 

27



--------------------------------------------------------------------------------

Standard Guaranty Insurance Company

260 Interstate North Circle, SE

Atlanta, GA 30339-2210

Telephone: 770.763.2469

Facsimile: 770.859.3544

Attention:   Bruce A. VanGeest   Vice President & Managing Attorney

Email: bruce.vangeest@assurant.com

with a copy to:

Mr. Stephen Gauster

Assistant Secretary

Assurant, Inc.

One Chase Manhattan Plz.

New York, NY 10005

Phone: 212 859 7025

Fax: 212 859 7034

If to the Calculation Agent, to:

Risk Management Solutions, Inc.

7015 Gateway Boulevard

Newark, CA 94560-1011 U.S.A.

Telephone No.: 510 505 2500

Fax No.: 510 608 3328

Attention: General Counsel

with a copy to:

Risk Management Solutions, Inc.

Continental Plaza III

433 Hackensack Avenue, 5th Floor

Hackensack, New Jersey 07601

Telephone No.: 201 498-8600

Fax No.: 201 498-8601

Attention: Regional Vice President AND/OR

Managing Director of Global Risk Modeling

or to such other address for either Party as such Party shall hereafter
designate by like notice.

22.7 Payment Instruction.

(a) All payments to the Ceding Insurer under this Reinsurance Agreement shall,
if payable directly to the Ceding Insurer, be made via wire transfer to the
following account:

JPMorgan Chase Bank, N.A.

New York, NY

aba: [·]

a/c [·]

a/c #[·]

 

28



--------------------------------------------------------------------------------

(b) All payments to the Reinsurer under this Reinsurance Agreement set forth in
Section 6.3 or Section 12.7 shall be made to the Reinsurer via wire transfer to
the following account:

IBIS RE 2009-1 CLASS B REINSURANCE TRUST ACCOUNT

Account Number: [·]

Fed Wire / ACH

Bank Name: Deutsche Bank Trust Company Americas

Bank Address: 60 Wall Street, New York, NY

ABA No.: [·]

Account Number: [·]

Account Name: [·]

FFC: [·]

Attn: [·]

SWIFT Wires

SWIFT Number: [·]

Account Number: [·]

Account Name: [·]

FFC: [·]

Attn: [·]

(c) All payments to the Reinsurer under this Reinsurance Agreement set forth in
Section 8.1(a) shall be made to the Reinsurer via wire transfer to the following
account:

IBIS RE LTD. SERIES 2009-1 CLASS B NOTE PAYMENT ACCOUNT

Account Number [·]

Pay to: Deutsche Bank Trust Company Americas NY

SWIFT: [·]

For Account of: Deutsche Bank AG, London Branch

SWIFT: [·]

Account #: [·]

For Further Credit: IBIS RE LTD SERIES 2009 I CLASS B VARIABLE RATE NOTES

Account #: [·]

Reference: [·]

 

29



--------------------------------------------------------------------------------

(d) All payments to the Reinsurer under this Reinsurance Agreement set forth in
Section 8.1(c) or Section 15.3 shall be made to the Reinsurer via wire transfer
to the following account:

Correspondent Bank: The Bank of New York Mellon

SWIFT: [·]

ABA: [·]

Beneficiary Bank: Butterfield Bank (Cayman) Limited

Account No.: [·]

Swift: [·]

For further credit to the account of Ibis Re Ltd.

Account: [·]

22.8 Currency. All amounts due to either Party hereunder shall be payable in
United States currency.

22.9 Survival. All obligations, representations, and warrantees made in this
Reinsurance Agreement shall survive the termination of this Reinsurance
Agreement and shall continue in force and effect until all obligations of the
parties hereunder have been discharged in full.

22.10 Severability. If any provision (or portion of a provision) of this
Reinsurance Agreement shall be held to be invalid, illegal, or unenforceable
according to the laws, regulations, or public policy of any jurisdiction, the
validity, legality, and enforceability of the remaining provisions (and such
portions of provisions) shall in no way be affected or impaired thereby, and
such invalidity, illegality, or unenforceability of such provision (or such
portion of a provision) in such jurisdiction shall not affect the validity,
legality, or enforceability of such provision (or such portion of a provision)
in any other jurisdiction.

22.11 Counterparts. The Reinsurance Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Reinsurance Agreement to be
duly executed by their respective officers, thereunto duly authorized, all as of
the day and year first written above.

 

IBIS RE LTD. By:  

/s/ Wendy Hoo Sue

Name:   Wendy Hoo-Sue Title:   Director AMERICAN SECURITY INSURANCE COMPANY By:
 

/s/ John Frobose

Name:   John Frobose Title:   President AMERICAN BANKERS INSURANCE COMPANY OF
FLORIDA By:  

/s/ Angela Burgess

Name:   Angela Burgess Title:   Vice President and Chief Actuary STANDARD
GUARANTY INSURANCE COMPANY By:  

/s/ John Frobose

Name:   John Frobose Title:   President



--------------------------------------------------------------------------------

Schedule A

Initial Premium

Fees of Indenture Trustee

Fees of Reinsurance Trustee

Fees of Lovells

Fees of Rating Agency

Fees of Risk Management Solutions, Inc.

Fees of Maples and Calder

Fees and expenses of the Initial Purchaser

Fees and expenses of Sidley Austin LLP

Fees of Allen and Overy LLP

Fees of Cadwalader, Wickersham and Taft LLP

Fees of Administrator

Fees of Global Note Depositary

Fees of PCS license

Fees of Ibis Re Ltd. Auditors

Fees of Printer

Fees of Escrow Agent

Fees of Corporation Service Company

Fees of Intralinks

Insurance License Fees

Incorporation Fees

Ibis Re Ltd. capitalization and profit

Cayman Islands Stamp Duty Fees

Cayman Stock Exchange listing fee

Letter of good standing

Registered Office Fee

Miscellaneous

 

A-1



--------------------------------------------------------------------------------

Schedule B

Additional Premium

Fees of Indenture Trustee

Fees of Reinsurance Trustee

Fees of Rating Agency

Fees of Risk Management Solutions, Inc.

Fees of Maples and Calder

Fees of Administrator

Fees of Ibis Re Ltd. Auditors

Fees of Escrow Agent

Fees of Corporation Service Company

Insurance License Fees

Annual Registered Office Fee

Cayman Stock Exchange listing fee

Annual Tax Return

Miscellaneous

 

A-2



--------------------------------------------------------------------------------

Exhibit A

Form of Ceding Insurer Payment Event of Default Notice

(Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes)

American Security Insurance Company

260 Interstate North Circle, SE

Atlanta, GA 30339-2210

Telephone: 770.763.2469

Facsimile: 770.859.3544

Attention:   Bruce A. VanGeest   Vice President & Managing Attorney

Email: bruce.vangeest@assurant.com

with a copy to:

Mr. Stephen Gauster

Assistant Secretary

Assurant, Inc.

One Chase Manhattan Plz.

New York, NY 10005

Phone: 212 859 7025

Fax: 212 859 7034

and

American Bankers Insurance Company of Florida

11222, Quail Roost Drive

Miami, FL 33157

Attention:   Angela Burgess   Vice President & Chief Actuary

Phone: 305.253.2244 ext. 32462

Fax: 305.252.6942

with a copy to:

Mr. Stephen Gauster

Assistant Secretary

Assurant, Inc.

One Chase Manhattan Plz.

New York, NY 10005

Phone: 212 859 7025

Fax: 212 859 7034

and

 

A-1



--------------------------------------------------------------------------------

Standard Guaranty Insurance Company

260 Interstate North Circle, SE

Atlanta, GA 30339-2210

Telephone: 770.763.2469

Facsimile: 770.859.3544

Attention:   Bruce A. VanGeest   Vice President & Managing Attorney

Email: bruce.vangeest@assurant.com

with a copy to:

Mr. Stephen Gauster

Assistant Secretary

Assurant, Inc.

One Chase Manhattan Plz.

New York, NY 10005

Phone: 212 859 7025

Fax: 212 859 7034

[DATE]

Re: Ceding Insurer Payment Event of Default Notice (Series 2009-1 Class B Notes)

Reference is made to the Reinsurance Agreement dated as of May 5, 2009 (the
“Reinsurance Agreement”), by and among Ibis Re Ltd. (the “Reinsurer”) and
American Security Insurance Company and the other certain ceding insurance
companies who are parties thereto (together, the “Ceding Insurer”) in respect to
the Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes. Capitalized terms
used but not defined herein shall have the respective meanings assigned to such
terms in the Reinsurance Agreement.

Pursuant to Section 16.1(iv) of the Reinsurance Agreement, the Reinsurer hereby
notifies you that the Ceding Insurer failed to make a [Premium [·]
Payment][Ceding Insurer Payment] which was due on [DATE]. Unless the Ceding
Insurer makes such payment within 5 Business Days of the receipt of this Ceding
Insurer Payment Event of Default Notice, the Reinsurer will be entitled to
terminate the Reinsurance Agreement.

 

Sincerely, IBIS RE LTD. By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

Exhibit B

Form of [Initial][Additional] Premium Notice

(Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes)

American Security Insurance Company

260 Interstate North Circle, SE

Atlanta, GA 30339-2210

Telephone: 770.763.2469

Facsimile: 770.859.3544

Attention:   Bruce A. VanGeest   Vice President & Managing Attorney

Email: bruce.vangeest@assurant.com

with a copy to:

Mr. Stephen Gauster

Assistant Secretary

Assurant, Inc.

One Chase Manhattan Plz.

New York, NY 10005

Phone: 212 859 7025

Fax: 212 859 7034

and

American Bankers Insurance Company of Florida

11222, Quail Roost Drive

Miami, FL 33157

Attention:   Angela Burgess   Vice President & Chief Actuary

Phone: 305.253.2244 ext. 32462

Fax: 305.252.6942

with a copy to:

Mr. Stephen Gauster

Assistant Secretary

Assurant, Inc.

One Chase Manhattan Plz.

New York, NY 10005

Phone: 212 859 7025

Fax: 212 859 7034

and

 

B-1



--------------------------------------------------------------------------------

Standard Guaranty Insurance Company

260 Interstate North Circle, SE

Atlanta, GA 30339-2210

Telephone: 770.763.2469

Facsimile: 770.859.3544

Attention:   Bruce A. VanGeest   Vice President & Managing Attorney

Email: bruce.vangeest@assurant.com

with a copy to:

Mr. Stephen Gauster

Assistant Secretary

Assurant, Inc.

One Chase Manhattan Plz.

New York, NY 10005

Phone: 212 859 7025

Fax: 212 859 7034

[DATE]

Pursuant to the Reinsurance Agreement dated as of May 5, 2009 (the “Reinsurance
Agreement”), by and among Ibis Re Ltd. (the “Reinsurer”) and American Security
Insurance Company and the other ceding insurance companies who are parties
thereto (together, the “Ceding Insurer”) in respect to the Ibis Re Ltd. Series
2009-1 Class B Variable Rate Notes, we hereby certify to you that the amount of
[Initial][Additional] Premium referred to in Section 8.1(c) in the Reinsurance
Agreement is $            . Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Reinsurance
Agreement. Such amount shall be payable via wire transfer to the following
account:

[·]

SWIFT: [·]

ABA no: [·] (if required)

Account: [·]

SWIFT: [·]

For credit: [·]

Account no: [·]

Reference: [·]

 

IBIS RE LTD. By:  

 

Name:   Title:  

 

B-2



--------------------------------------------------------------------------------

Exhibit C

Form of Payout Factors Update Notice

(Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes)

Ibis Re Ltd.

c/o Wilmington Trust (Cayman), Ltd.

4th Floor, Century Yard,

Cricket Square, Elgin Avenue

George Town

P.O. Box 32322

Grand Cayman KY1-1209

Cayman Islands

Attention: The Directors

Phone: (345) 946 4091

Fax: (345) 946 4090

Risk Management Solutions, Inc.

7015 Gateway Boulevard

Newark, CA 94560-1011 U.S.A.

Telephone No.: 510 505 2500

Fax No.: 510 608 3328

Attention: General Counsel

with a copy to:

Risk Management Solutions, Inc.

Continental Plaza III

433 Hackensack Avenue, 5th Floor

Hackensack, New Jersey 07601

Telephone No.: 201 498-8600

Fax No.: 201 498-8601

Attention: Regional Vice President AND/OR

Managing Director of Global Risk Modeling

[DATE]

Reference is made to the Reinsurance Agreement dated as of May 5, 2009 (the
“Reinsurance Agreement”), by and among Ibis Re Ltd. and American Security
Insurance Company and other the ceding insurance companies who are parties
thereto (together, the “Ceding Insurer”) in respect to the Ibis Re Ltd. Series
2009-1 Class B Variable Rate Notes. Capitalized terms used but not defined
herein shall have the respective meanings assigned to such terms in the
Reinsurance Agreement.

 

C-1



--------------------------------------------------------------------------------

Pursuant to Section 13.3 of the Reinsurance Agreement, we hereby exercise our
option to update the Payout Factors.

[List Updated Payout Factors]

 

AMERICAN SECURITY INSURANCE COMPANY By:  

 

Name:   Title:   AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA By:  

 

Name:   Title:   STANDARD GUARANTY INSURANCE COMPANY By:  

 

Name:   Title:  

 

C-2



--------------------------------------------------------------------------------

Exhibit D

Form of Florida Inuring Coverage Update Notice

(Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes)

Ibis Re Ltd.

c/o Wilmington Trust (Cayman), Ltd.

4th Floor, Century Yard,

Cricket Square, Elgin Avenue

George Town

P.O. Box 32322

Grand Cayman KY1-1209

Cayman Islands

Attention: The Directors

Phone: (345) 946 4091

Fax: (345) 946 4090

Risk Management Solutions, Inc.

7015 Gateway Boulevard

Newark, CA 94560-1011 U.S.A.

Telephone No.: 510 505 2500

Fax No.: 510 608 3328

Attention: General Counsel

with a copy to:

Risk Management Solutions, Inc.

Continental Plaza III

433 Hackensack Avenue, 5th Floor

Hackensack, New Jersey 07601

Telephone No.: 201 498-8600

Fax No.: 201 498-8601

Attention: Regional Vice President AND/OR

Managing Director of Global Risk Modeling

[DATE]

Reference is made to the Reinsurance Agreement dated as of May 5, 2009 (the
“Reinsurance Agreement”), by and among Ibis Re Ltd. and American Security
Insurance Company and the other ceding insurance companies who are parties
thereto (together, the “Ceding Insurer”) in respect to the Ibis Re Ltd. Series
2009-1 Class B Variable Rate Notes. Capitalized terms used but not defined
herein shall have the respective meanings assigned to such terms in the
Reinsurance Agreement.

 

D-1



--------------------------------------------------------------------------------

Pursuant to Section 13.4 of the Reinsurance Agreement, we hereby exercise our
option to update the Florida Inuring Coverage Attachment, Florida Inuring
Coverage Exhaustion and Florida Inuring Coverage Percentage.

[State such Updated Florida Inuring Coverage Attachment, Updated Florida Inuring
Coverage Exhaustion and Updated Florida Inuring Coverage Percentage]

 

AMERICAN SECURITY INSURANCE COMPANY By:  

 

Name:   Title:   AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA By:  

 

Name:   Title:   STANDARD GUARANTY INSURANCE COMPANY By:  

 

Name:   Title:  

 

D-2



--------------------------------------------------------------------------------

Exhibit E

Form of Proof of Loss Claim

(Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes)

Ibis Re Ltd.

c/o Wilmington Trust (Cayman), Ltd.

4th Floor, Century Yard,

Cricket Square, Elgin Avenue

George Town

P.O. Box 32322

Grand Cayman KY1-1209

Cayman Islands

Attention: The Directors

Phone: (345) 946 4091

Fax: (345) 946 4090

 

Loss Event Name:   [             ]    Loss Event Date:   [             ]    PCS
Catastrophe No.:   [             ]    [DATE]     

Reference is made to the Reinsurance Agreement dated as of May 5, 2009 (the
“Reinsurance Agreement”), by and among Ibis Re Ltd. (the “Reinsurer”) and
American Security Insurance Company and the other ceding insurance companies who
are parties thereto (together, the “Ceding Insurer”) in respect to the Ibis Re
Ltd. Series 2009-1 Class B Variable Rate Notes. Capitalized terms used but not
defined herein shall have the respective meanings assigned to such terms in the
Reinsurance Agreement.

Pursuant to Article XV of the Reinsurance Agreement, the Ceding Insurer hereby
submits a Proof of Loss Claim detailing the Ultimate Net Loss as of the Final
Settlement Date relating to the Loss Event described above as follows:

 

    

Item

  

Amount

A

   Incurred Losses    $[            ]

B.

   Incurred But Not Reported Losses    $[            ]

C.

   Loss Adjustment Expenses    $[            ]

D.

   Losses in Excess of Policy Limits    $[            ]

E.

   Declaratory Judgment Expenses    $[            ]

F.

   Extra Contractual Obligations    $[            ]

G.

   Ultimate Net Loss for this Loss Event = (A) + (B) + (C) + (D) + (E) + (F)   
$[            ]

 

E-1



--------------------------------------------------------------------------------

[The Ultimate Net Loss associated with this Loss Event equals or exceeds the
Loss Event Net Payment received from the Reinsurer and no further payments are
payable or receivable for this Loss Event.]

[The Ultimate Net Loss associated with this Loss Event is less than the Loss
Event Net Payment received from the Reinsurer and the Ceding Insurer hereby
agrees to reimburse the Reinsurer for the difference, totaling $[     ].]

 

AMERICAN SECURITY INSURANCE COMPANY By:  

 

Name:   Title:   AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA By:  

 

Name:   Title:   STANDARD GUARANTY INSURANCE COMPANY By:  

 

Name:   Title:  

 

E-2



--------------------------------------------------------------------------------

Exhibit F

Form of Early Termination Event Notice

(Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes)

Ibis Re Ltd.

c/o Wilmington Trust (Cayman), Ltd.

4th Floor, Century Yard,

Cricket Square, Elgin Avenue

George Town

P.O. Box 32322

Grand Cayman KY1-1209

Cayman Islands

Attention: The Directors

Phone: (345) 946 4091

Fax: (345) 946 4090

with a copy to:

Deutsche Bank Trust Company Americas

60 Wall Street, 27th floor

New York, NY 10005

Attention: Trust and Securities Services

Telephone No.: (212) 250-7863

Fax No.: (732) 578-4593

Attention: Kisha Holder

Deutsche Bank National Trust Company

Global Transaction Banking

Trust & Securities Services

25 DeForest Avenue

MS: 01-0105

Summit, New Jersey 07901

Phone: (908) 608-3191

Fax: (732) 578-4635

Attention: Ken Ring

Standard & Poor’s Ratings Services

55 Water Street, 33rd Floor

New York, New York 10041-0003

Attention: Insurance Ratings

Fax No: (212) 438-7188

email: catbondsurveillance@sandp.com

[DATE]

 

F-1



--------------------------------------------------------------------------------

Re: Early Termination Event Notice (Series 2009-1 Class B Notes)

Reference is made to Article XVI of the Reinsurance Agreement dated as of May 5,
2009 (the “Reinsurance Agreement”), by and among Ibis Re Ltd. (the “Reinsurer”)
and American Security Insurance Company and the other ceding insurance companies
who are parties thereto (together, the “Ceding Insurer”) in respect to the Ibis
Re Ltd. Series 2009-1 Class B Variable Rate Notes. Capitalized terms used but
not defined herein shall have the respective meanings assigned to such terms in
the Reinsurance Agreement.

The Ceding Insurer hereby notifies the Reinsurer that it has elected:

[Early Termination Event I. The Ceding Insurer certifies that the aggregate
Outstanding Principal Amount of the Series 2009-1 Notes is equal to or less than
$10,000,000. Accordingly, the Ceding Insurer will terminate the coverage under
the Reinsurance Agreement as of [DATE].]

[Early Termination Event II. Accordingly, the Ceding Insurer will terminate the
coverage under the Reinsurance Agreement as of [DATE].]

[Early Termination Event III. Accordingly, the Ceding Insurer will terminate the
coverage under the Reinsurance Agreement as of [DATE].]

 

Sincerely, AMERICAN SECURITY INSURANCE COMPANY By:  

 

Name:   Title:  

 

AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA By:  

 

Name:   Title:  

 

F-2



--------------------------------------------------------------------------------

STANDARD GUARANTY INSURANCE COMPANY By:  

 

Name:   Title:  

 

F-3



--------------------------------------------------------------------------------

Exhibit G

Form of Extension Notice

(Ibis Re Ltd. Series 2009-1 Class Variable Rate Notes)

Ibis Re Ltd.

c/o Wilmington Trust (Cayman), Ltd.

4th Floor, Century Yard,

Cricket Square, Elgin Avenue

George Town P.O. Box 32322

Grand Cayman KY1-1209

Cayman Islands

Attention: The Directors

Phone: (345) 946 4091

Fax: (345) 946 4090

with a copy to:

Deutsche Bank Trust Company Americas

60 Wall Street, 27th floor

New York, NY 10005

Attention: Trust and Securities Services

Telephone No.: (212) 250-7863

Fax No.: (732) 578-4593

Attention: Kisha Holder

Deutsche Bank National Trust Company

Global Transaction Banking

Trust & Securities Services

25 DeForest Avenue

MS: 01-0105

Summit, New Jersey 07901

Phone: (908) 608-3191

Fax: (732) 578-4635

Attention: Ken Ring

Standard & Poor’s Ratings Services

55 Water Street, 33rd Floor

New York, New York 10041-0003

Attention: Insurance Ratings

Fax No: (212) 438-7188

email: catbondsurveillance@sandp.com

[DATE]

 

G-1



--------------------------------------------------------------------------------

Re: Extension Notice (Series 2009-1 Class B Notes)

Reference is made to Article XVII of the Reinsurance Agreement dated as of
May 5, 2009 (the “Reinsurance Agreement”), by and among Ibis Re Ltd. (the
“Reinsurer”) and American Security Insurance Company and the other ceding
insurance companies who are parties thereto (together, the “Ceding Insurer”) in
respect to the Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes.
Capitalized terms used but not defined herein shall have the respective meanings
assigned to such terms in the Reinsurance Agreement.

The Ceding Insurer hereby certifies to the Reinsurer that [the Ceding Insurer
has elected an Extension Event [I] [II]] [an Extension Event III has occurred]
and requests that the Reinsurer extend the [Scheduled Termination Date][Extended
Termination Date] to [state next Extended Termination Date].

[For Extension Event II, attach Extension Verification Report]

 

Sincerely, AMERICAN SECURITY INSURANCE COMPANY By:  

 

Name:   Title:  

 

AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA By:  

 

Name:   Title:  

 

STANDARD GUARANTY INSURANCE COMPANY By:  

 

Name:   Title:  

 

G-2



--------------------------------------------------------------------------------

Exhibit H

Form of Event Notice Request

(Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes)

Ibis Re Ltd.

c/o Wilmington Trust (Cayman), Ltd.

4th Floor, Century Yard,

Cricket Square, Elgin Avenue

George Town

P.O. Box 32322

Grand Cayman KY1-1209

Cayman Islands

Attention: The Directors

Phone: (345) 946 4091

Fax: (345) 946 4090

with a copy to:

Deutsche Bank Trust Company Americas

60 Wall Street, 27th floor

New York, NY 10005

Attention: Trust and Securities Services

Telephone No.: (212) 250-7863

Fax No.: (732) 578-4593

Attention: Kisha Holder

Deutsche Bank National Trust Company

Global Transaction Banking

Trust & Securities Services

25 DeForest Avenue

MS: 01-0105

Summit, New Jersey 07901

Phone: (908) 608-3191

Fax: (732) 578-4635

Attention: Ken Ring

Standard & Poor’s Ratings Services

55 Water Street, 33rd Floor

New York, New York 10041-0003

Attention: Insurance Ratings

Fax No: (212) 438-7188

email: catbondsurveillance@sandp.com

[DATE]

Reference is made to the Calculation Agent Agreement, dated as of May 5, 2009
(the “Calculation Agent Agreement”), between Ibis Re Ltd. (the “Reinsurer”) and
Risk

 

H-1



--------------------------------------------------------------------------------

Management Solutions, Inc. (the “Calculation Agent”) and the Reinsurance
Agreement dated as of May 5, 2009 (the “Reinsurance Agreement”), by and among
the Reinsurer and American Security Insurance Company and the other ceding
insurance companies who are parties thereto (together, the “Ceding Insurer”) in
respect to the Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes. Unless
otherwise defined herein, capitalized terms used herein shall have the meaning
specified in the Calculation Agent Agreement or in the Reinsurance Agreement, as
applicable.

We hereby notify you that a potential Loss Event relating to [DESCRIBE EVENT]
has occurred and request that you cause the Calculation Agent to provide an
Event Report for such potential Loss Event.

 

AMERICAN SECURITY INSURANCE COMPANY By:  

 

Name:   Title:   AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA By:  

 

Name:   Title:   STANDARD GUARANTY INSURANCE COMPANY By:  

 

Name:   Title:  

 

H-2



--------------------------------------------------------------------------------

Exhibit I

Form of Notice of Calculation Agent Failure Event

(Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes)

American Security Insurance Company

260 Interstate North Circle, SE

Atlanta, GA 30339-2210

Telephone: 770.763.2469

Facsimile: 770.859.3544

Attention: Bruce A. VanGeest

        Vice President & Managing Attorney

Email: bruce.vangeest@assurant.com

with a copy to:

Angela Burgess

Vice President & Chief Actuary

Assurant Specialty Property

11222 Quail Roost Drive

Miami, FL 33157

Phone: 305.253.2244 ext. 32462

Fax: 305.252.6942

and

American Bankers Insurance Company of Florida

11222, Quail Roost Drive

Miami, FL 33157

and

Standard Guaranty Insurance Company

260 Interstate North Circle, SE

Atlanta, GA 30339

with a further copy to:

Deutsche Bank Trust Company Americas

60 Wall Street, 27th floor

New York, NY 10005

Attention: Trust and Securities Services

Telephone No.: (212) 250-7863

Fax No.: (732) 578-4593

Attention: Kisha Holder

 

I-1



--------------------------------------------------------------------------------

Deutsche Bank National Trust Company

Global Transaction Banking

Trust & Securities Services

25 DeForest Avenue

MS: 01-0105

Summit, New Jersey 07901

Phone: (908) 608-3191

Fax: (732) 578-4635

Attention: Ken Ring

Standard & Poor’s Ratings Services

55 Water Street, 33rd Floor

New York, New York 10041-0003

Attention: Insurance Ratings

Fax No: (212) 438-7188

email: catbondsurveillance@sandp.com

[DATE]

Reference is made to the Calculation Agent Agreement, dated as of May 5, 2009
(the “Calculation Agent Agreement”), between Ibis Re Ltd. (the “Reinsurer”) and
Risk Management Solutions, Inc. (the “Calculation Agent”) and the Reinsurance
Agreement dated as of May 5, 2009 (the “Reinsurance Agreement”), by and among
the Reinsurer and American Security Insurance Company and the other ceding
insurance companies who are parties thereto (together, the “Ceding Insurer”) in
respect to the Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes. Unless
otherwise defined herein, capitalized terms used herein shall have the meaning
specified in the Calculation Agent Agreement or in the Reinsurance Agreement, as
applicable.

The Calculation Agent has failed to perform its duties and obligations under the
Calculation Agent Agreement. We propose to replace the Calculation Agent with
[NAME OF PROPOSED SUBSTITUTE CALCULATION AGENT].

 

Sincerely, IBIS RE LTD. By:  

 

Name:   Title:  

 

I-2



--------------------------------------------------------------------------------

Exhibit J

Form of Confirmation of Calculation Agent

(Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes)

Ibis Re Ltd.

c/o Wilmington Trust (Cayman), Ltd.

4th Floor, Century Yard,

Cricket Square, Elgin Avenue

George Town

P.O. Box 32322

Grand Cayman KY1-1209

Cayman Islands

Attention: The Directors

Phone: (345) 946 4091

Fax: (345) 946 4090

with a copy to:

Deutsche Bank Trust Company Americas

60 Wall Street, 27th floor

New York, NY 10005

Attention: Trust and Securities Services

Telephone No.: (212) 250-7863

Fax No.: (732) 578-4593

Attention: Kisha Holder

Deutsche Bank National Trust Company

Global Transaction Banking

Trust & Securities Services

25 DeForest Avenue

MS: 01-0105

Summit, New Jersey 07901

Phone: (908) 608-3191

Fax: (732) 578-4635

Attention: Ken Ring

Standard & Poor’s Ratings Services

55 Water Street, 33rd Floor

New York, New York 10041-0003

Attention: Insurance Ratings

Fax No: (212) 438-7188

email: catbondsurveillance@sandp.com

[DATE]

 

J-1



--------------------------------------------------------------------------------

Reference is made to the Calculation Agent Agreement, dated as of May 5, 2009
(the “Calculation Agent Agreement”), between Ibis Re Ltd. (the “Reinsurer”) and
Risk Management Solutions, Inc. (the “Calculation Agent”) and the Reinsurance
Agreement dated as of May 5, 2009 (the “Reinsurance Agreement”), by and among
the Reinsurer and American Security Insurance Company and the other ceding
insurance companies who are parties thereto (each, a “Ceding Insurer”) in
respect to the Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes. Unless
otherwise defined herein, capitalized terms used herein shall have the meaning
specified in the Calculation Agent Agreement or in the Reinsurance Agreement, as
applicable.

We [are]/[are not] satisfied with replacing the Calculation Agent with [NAME OF
PROPOSED REPLACEMENT CALCULATION AGENT].

We [can]/[cannot] confirm that [NAME OF PROPOSED REPLACEMENT CALCULATION AGENT]
is not an affiliate of any Ceding Insurer.

 

AMERICAN SECURITY INSURANCE COMPANY By:  

 

Name:   Title:   AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA By:  

 

Name:   Title:   STANDARD GUARANTY INSURANCE COMPANY By:  

 

Name:   Title:  

 

J-2



--------------------------------------------------------------------------------

Exhibit K

Form of Early Redemption Event IV Termination Payment Notice

(Ibis Re Ltd. Series 2009-1 Class B Variable Rate Notes)

American Security Insurance Company

260 Interstate North Circle, SE

Atlanta, GA 30339-2210

Telephone: 770.763.2469

Facsimile: 770.859.3544

Attention: Bruce A. VanGeest

        Vice President & Managing Attorney

Email: bruce.vangeest@assurant.com

with a copy to:

Mr. Stephen Gauster

Assistant Secretary

Assurant, Inc.

One Chase Manhattan Plz.

New York, NY 10005

Phone: 212 859 7025

Fax: 212 859 7034

and

American Bankers Insurance Company of Florida

11222, Quail Roost Drive

Miami, FL 33157

Attention: Angela Burgess

        Vice President & Chief Actuary

Phone: 305.253.2244 ext. 32462

Fax: 305.252.6942

with a copy to:

Mr. Stephen Gauster

Assistant Secretary

Assurant, Inc.

One Chase Manhattan Plz.

New York, NY 10005

Phone: 212 859 7025

Fax: 212 859 7034

and

 

K-1



--------------------------------------------------------------------------------

Standard Guaranty Insurance Company

260 Interstate North Circle, SE

Atlanta, GA 30339-2210

Telephone: 770.763.2469

Facsimile: 770.859.3544

Attention: Bruce A. VanGeest

        Vice President & Managing Attorney

Email: bruce.vangeest@assurant.com

with a copy to:

Mr. Stephen Gauster

Assistant Secretary

Assurant, Inc.

One Chase Manhattan Plz.

New York, NY 10005

Phone: 212 859 7025

Fax: 212 859 7034

[DATE]

Pursuant to the Reinsurance Agreement dated as of May 5, 2009 (the “Reinsurance
Agreement”), by and among Ibis Re Ltd. (the “Reinsurer”) and American Security
Insurance Company and the other ceding insurance companies who are parties
thereto (together, the “Ceding Insurer”) in respect to the Ibis Re Ltd. Series
2009-1 Class B Variable Rate Notes, we hereby certify to you that the amount of
the Early Redemption Event IV Termination Payment referred to in
Section 8.1(a)(viii) in the Reinsurance Agreement is $            . Capitalized
terms used but not defined herein shall have the respective meanings assigned to
such terms in the Reinsurance Agreement. Such amount shall be payable via wire
transfer to the following account:

Series 2009-1 Class B Swap Termination Account

Account Number: S37640.2

Fed Wire / ACH

Bank Name: Deutsche Bank Trust Company Americas

Bank Address: 60 Wall Street, New York, NY

ABA No.:021001033

Account Number:01419647

Account Name: Trust & Securities Services

FFC: PORT S37640.2 Ibis Re 2009-1 Class B Collateral Contract Term

AC

Attn: Kelvin Vargas

SWIFT Wires

SWIFT Number: BKTRUS33

Account Number:01419647

Account Name: Trust & Securities Services

 

K-2



--------------------------------------------------------------------------------

FFC: PORT S37640.2 Ibis Re 2009-1 Class B Collateral Contract Term AC

Attn: Kelvin Vargas

 

IBIS RE LTD. By:  

 

Name:   Title:  

 

K-3



--------------------------------------------------------------------------------

Annex I

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)

 

1. This Reinsurance Agreement does not cover any loss or liability accruing to
the Ceding Insurer, directly or indirectly and whether as insurer or reinsurer,
from any Pool of Insurers or Reinsurers formed for the purpose of covering
Atomic or Nuclear Energy risks.

 

2. Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance Agreement does not cover any loss or liability accruing to the
Ceding Insurer, directly or indirectly and whether as insurer or reinsurer, from
any insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to:

 

  I. Nuclear reactor power plants including all auxiliary property on the site,
or

 

  II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III. Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material,” and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance Agreement does not cover any loss or liability by
radioactive contamination accruing to the Ceding Insurer, directly or
indirectly, and whether as insurer or reinsurer, from any insurance on property
which is on the same site as a nuclear reactor power plant or other nuclear
installation and which normally would be insured therewith except that this
paragraph (3) shall not operate

 

  (a) where Ceding Insurer does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  (b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.



--------------------------------------------------------------------------------

4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance Agreement does not cover any loss or liability by
radioactive contamination accruing to the Ceding Insurer, directly or
indirectly, and whether as insurer or reinsurer, when such radioactive
contamination is a named hazard specifically insured against.

 

5. It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Ceding Insurer to be the primary hazard.

 

6. The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7. Ceding Insurer to be sole judge of what constitutes:

 

  (a) substantial quantities, and

 

  (b) the extent of installation, plant or site.

Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

  (a) all policies issued by the Ceding Insurer on or before 31st December 1957
shall be free from the application of the other provisions of this Clause until
expiry date or 31st December 1960 whichever first occurs whereupon all the
provisions of this Clause shall apply.

 

  (b) with respect to any risk located in Canada policies issued by the Ceding
Insurer on or before 31st December 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.



--------------------------------------------------------------------------------

Annex II

Total Insured Value Exclusion Clause

It is the mutual intention of the parties to exclude risks, other than Offices,
Hotels, Apartments, Hospitals, Educational Establishments and Public Utilities
(except Railroad Schedules), and Builders Risks on the above classes, where at
the time of cession, the Total Insured Value over all interests exceeds
$250,000,000. However, the Ceding Insurer shall be protected hereunder, subject
to the other terms and conditions of this Reinsurance Agreement, if subsequent
to cession being made, the Ceding Insurer becomes acquainted with the true facts
of the case and discovers that the mutual intention has been inadvertently
breached; on condition that the Ceding Insurer shall at the first opportunity,
and certainly by next anniversary of the original policy, exclude the risk in
question.

It is agreed that this mutual intention does not apply to Contingent Business
Interruption or to interests traditionally underwritten as Inland Marine or to
Stock and/or Contents written on a blanket basis except where the Ceding Insurer
is aware that the Total Insured Value of $250,000,000 is already exceeded for
buildings, machinery, equipment and direct use and occupancy at the key
location.

It is understood and agreed that this Clause shall not apply hereunder where the
Ceding Insurer writes 100% of the risk.



--------------------------------------------------------------------------------

Annex III

Pools, Associations and Syndicates Exclusion Clause

Section A:

Excluding:

 

  (a) All business derived directly or indirectly from any Pool, Association or
Syndicate which maintains its own reinsurance facilities.

 

  (b) Any Pool or Scheme (whether voluntary or mandatory) formed after March 1,
1968 for the purpose of insuring property whether on a country-wide basis or in
respect of designated areas. This exclusion shall not apply to so-called
Automobile Insurance Plans or other Pools formed to provide coverage for
Automobile Physical Damage.

Section B:

It is agreed that business written by the Ceding Insurer for the same perils,
which is known at the time to be insured by, or in excess of underlying amounts
placed in the following Pools, Associations or Syndicates, whether by way of
insurance or reinsurance, is excluded hereunder:

Industrial Risk Insurers,

Associated Factory Mutuals,

Improved Risk Mutuals,

Any Pool, Association or Syndicate formed for the purpose

of writing Oil, Gas or Petro-Chemical Plants and/or Oil or

Gas Drilling Rigs,

United States Aircraft Insurance Group,

Canadian Aircraft Insurance Group,

Associated Aviation Underwriters,

American Aviation Underwriters.

Section B does not apply:

 

  (a) Where the Total Insured Value over all interests of the risk in question
is less than $250,000,000.

 

  (b) To interests traditionally underwritten as Inland Marine or stock and/or
contents written on a blanket basis.

 

  (c) To Contingent Business Interruption, except when the Ceding Insurer is
aware that the key location is known at the time to be insured in any Pool,
Association or Syndicate named above, other than as provided for under Section
B(a).



--------------------------------------------------------------------------------

  (d) To risks as follows:

Offices, Hotels, Apartments, Hospitals, Educational Establishments, Public
Utilities (other than railroad schedules) and builder’s risks on the classes of
risks specified in this subsection (d) only.

Where this clause attaches to Catastrophe Excesses, the following Section C is
added:

Section C:

Nevertheless the Reinsurer specifically agrees that liability accruing to the
Ceding Insurer from its participation in residual market mechanisms including
but not limited to (but excluding Citizens Property Insurance Corporation, the
Florida corporation):

 

  (1) The following so-called “Coastal Pools”:

Alabama Insurance Underwriting Association

Louisiana Citizens Property Insurance Corporation

Mississippi Windstorm Underwriting Association

North Carolina Insurance Underwriting Association

South Carolina Windstorm and Hail Underwriting Association

Texas Windstorm Insurance Association

AND

 

  (2) All “Fair Plan” and “Rural Risk Plan” business

AND

 

  (3) The California Earthquake Authority (“CEA”)

for all perils otherwise protected hereunder shall not be excluded, except,
however, that this reinsurance does not include any increase in such liability
resulting from:

 

  (i) The inability of any other participant in such “Coastal Pool” and/or “Fair
Plan” and/or “Rural Risk Plan” and/or Residual Market Mechanisms to meet its
liability.

 

  (ii) Any claim against such “Coastal Pool” and/or “Fair Plan” and/or “Rural
Risk Plan” and/or Residual Market Mechanisms, or any participant therein,
including the Ceding Insurer, whether by way of subrogation or otherwise,
brought by or on behalf of any insolvency fund (as defined in the Insolvency
Fund Exclusion Clause incorporated in this Reinsurance Agreement).

Section D:

Notwithstanding Section C above, in respect of the CEA, where an assessment is
made against the Ceding Insurer by the CEA, the Ceding Insurer may include in
its Ultimate



--------------------------------------------------------------------------------

Net Loss only that assessment directly attributable to each separate Loss
Occurrence covered hereunder. The Ceding Insurer’s initial capital contribution
to the CEA shall not be included in the Ultimate Net Loss.

Any assessments for accounting years subsequent to that in which the Loss Event
commenced may not be included in the Ultimate Net Loss hereunder.

Notwithstanding Section C above, where an assessment is made against the Ceding
Insurer by any such “Coastal Pool” and/or “Fair Plan” and/or “Rural Risk Plan”
and/or “Residual Marker Mechanism,” the Ceding Insurer may include in its
Ultimate Net Loss only that assessment directly attributable to each separate
loss occurrence covered hereunder which is not otherwise recoverable or
recoupable through a premium tax credit by the Ceding Insurer.